ON MOTION FOR REHEARING.
LATTIMORE, Judge.
The mere stopping of a man on a street or highway to talk to him or ask him questions, is not such illegal restraint as amounts to duress, or ipso facto to bring statements then made by him into the domain of statements inadmissible because made while under arrest. There is no showing in this record of compulsion by the officer, when appellant accompanied him to the court house. As stated in the original opinion, the sheriff was in possession of information which, —coupled with what was apparent from an inspection of appellant’s car, —furnished probable cause for the search which resulted in finding in said car a large quantity of whisky. We are not able to agree with appellant’s contention that the search" was without probable cause, or that appellant was under arrest or duress when he gave' his consent for the officer to search the car.
The motion for rehearing will be overruled.

Overruled.